internal_revenue_service number release date index number ------------------------ --------------------------------------- -------------------------------------- ------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number refer reply to cc psi b05 plr-118533-07 date date legend legend taxpayer state parent company commission a act commission b bank date date date a -------------------------------------- ------------------------------- --------------------------- ------------------------- --------------- -------------------------------- ------------------------------------ -------------- --------------------------------- ------------------------- ---------------------------------------------------- ------------------------------------------------------------------ ------------------------------------------------------------------ -------------------------- ------------------------------------------------ ------------------------------------------------- ------------------- ------------------- ----------------------- ----------------- plr-118533-07 b c d e f dear -------------- --------------- ----------------- --------------- --------------- --------------- this letter responds to a letter submitted on behalf of taxpayer dated date concerning the proper treatment of certain amounts to be received from state in connection with the recovery_of costs incurred by taxpayer to repair and rebuild its electric system in the aftermath of ----------------------- to construct a new regional ------ ------- center and to establish financial reserves for future --------------- taxpayer represents that the relevant facts are as follows facts taxpayer is regulated by commission a taxpayer’s costs incurred in the taxpayer is a vertically-integrated cost-based rate-regulated electric utility providing retail electric utility service in state taxpayer a state corporation is a wholly owned subsidiary of parent company parent company and its subsidiaries including taxpayer file a consolidated federal_income_tax return on the accrual_method of accounting and on a calendar_year basis provision of electric utility service net of payments received from other sources are recovered through taxpayer’s retail electric rates pursuant to public_utility cost-of- service retail ratemaking taxpayer’s wholesale sales of electricity as well as its provisions of electric transmission service are regulated by the federal energy regulatory commission taxpayer owns or leases all or a portion of certain electric generating facilities and owns extensive electric transmission lines within state taxpayer also services certain rea-financed electric cooperatives estimated cost of restoring the damage to its system is dollar_figurea net of insurance proceeds taxpayer’s system was damaged by ------------------------in ------- taxpayer’s total on date the act was enacted into law in state the act establishes a proceeds of the system restoration bonds will be deposited into a special fund plr-118533-07 additional funds in the amount of dollar_figureb will be necessary in order to construct a new regional -------- center and to restore its -------- damage reserve mechanism by which commission a can authorize and certify an electric utility financing order and state can issue general obligation bonds to fund the costs incurred or to be incurred to repair damage to electric utility systems caused by ----------------------- pursuant to the act affected electric utilities can petition commission a for an irrevocable financing order which upon receipt would be transmitted by the utility to commission b commission b will issue system restoration bonds that will be acquired by bank from proceeds of bank’s special obligation bonds issued to the general_public the proceeds of the bonds would be used by the utility for costs incurred or to be incurred to repair system damage or create financial reserves for damages caused by future --------------- separate and apart from the general fund of state expenditures from the special fund are paid_by state’s treasurer to the requesting utility upon warrants issued by commission a after approving requisitions submitted by the electric utilities described above taxpayer will bill to and collect from its customers the system restoration charge authorized by commission a the act requires that these charges be deposited by taxpayer into a sinking_fund in the manner mandated by state’s treasurer the money in each sinking_fund established for taxpayer pursuant to the act will be used to pay the principal and interest on the system restoration bonds issued by state under commission a’s financing order any unexpended funds in the sinking_fund after the retirement of the associated system restoration bonds will be credited to the general fund of state taxpayer’s ------------------------restoration costs on date commission a issued its financing order authorizing the system restoration charge in the amount of dollar_figurec this amount represents dollar_figured of restoration costs in excess of certain federal and state emergency funding dollar_figuree to fund the retail portion of the new regional -------- center and dollar_figuref to establish and replenish taxpayer’s property damage reserve state will be fully repaid for expenditures authorized by state’s treasurer plus interest taxpayer’s own customers the rate-paying public bear the ultimate burden of the cost of restoring the damage to taxpayer’s generation distribution and transmission systems caused by ---- ----------------------- taxpayer is required to service the charge on its bills and then pay the money over to state for the payment of principal and interest on the bonds authorized to be issued pursuant to the act on date commission a issued an order certifying the prudency of dollar_figurea of once a financing order and the system restoration bonds are issued as rulings requested plr-118533-07 taxpayer requests the service to rule that taxpayer will not recognize taxable_income upon a the issuance by commission a of a financing order creating an intangible_property right in the amount of the specified costs that may be recovered through the securitization of the system restoration property or b the receipt of money or other valuable consideration from state upon its issuance of securitized instruments to the public payments by state to taxpayer pursuant to the act for building a new regional -------- center and restoring taxpayer’s -------- damage reserve qualify as non- shareholder contributions to taxpayer’s capital under sec_118 the basis of any property acquired by taxpayer with the funds contributed by state pursuant to the act will be accounted for in accordance with sec_362 law and analysis first ruling_request revproc_2007_3 2007_1_irb_108 sec_3 provides in in order to respond to taxpayer’s second ruling_request we must first assume part that the service will not issue rulings in circumstances involving any investor- owned utility seeking cost_recovery through i the creation of an intangible_property right ii the transfer of that intangible_property right or iii the securitization of the intangible_property right the transaction in the instant case involves two of the three elements of the above-quoted revenue_procedure and we are therefore compelled to decline ruling on taxpayer’s first request above second ruling_request that the payments by state to taxpayer are includible in gross_income under sec_61 because sec_118 is an exclusion_from_gross_income we are unable to reach the relevant analysis without there first being items that would be includible in gross_income in the absence of sec_118 derived unless excluded by law sec_1_61-1 of the income_tax regulations provides that gross_income includes income realized in any form whether in money property or services sec_61 generally defines gross_income as income from whatever source sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_1_118-1 provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property plr-118533-07 contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite in 412_us_401 plr-118533-07 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers the court stated that it seems fair to say that neither in detroit edison nor in brown shoe did the court focus upon the use to which the assets transferred were applied or upon the economic and business consequences for the transferee corporation instead the court stressed the intent or motive of the transferor and determined the tax character of the transaction by that intent or motive thus the decisional distinction between detroit edison and brown shoe rested upon the nature of the benefit to the transferor rather than to the transferee and upon whether that benefit was direct or indirect specific or general certain or speculative these factors of course are simply indicia of the transferor’s intent of motive in the instant case state did not intend to make a nonshareholder contribution to the court reconciles detroit edison and brown shoe on the ground that in the 412_us_401 former the transferor intended no contribution to the transferee’s capital whereas in the latter the transferors did have that intent see id pincite taxpayer’s capital this lack of intent is demonstrated by the fact that taxpayer’s own customers are paying for the new -------- center and restoration of taxpayer’s ---------- damage reserve state intended to have its investment repaid plus interest to achieve this state developed a financing mechanism for taxpayer to recover the costs from its customers made by taxpayer we rule that payments by state to taxpayer pursuant to the act for building a new regional -------- center and restoring taxpayer’s -------- damage reserve do not qualify as non-shareholder contributions to taxpayer’s capital under sec_118 therefore the basis provisions of sec_362 do not apply concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically we express no opinion on accordingly based solely on the foregoing analysis and the representations except as specifically set forth above no opinion is expressed or implied this ruling is directed only to the taxpayer who requested it sec_6110 plr-118533-07 whether the payments by state to taxpayer constitute gross_income under sec_61 nor do we express an opinion on whether the payments are a loan for federal tax purposes of the code provides that it may not be used or cited as precedent enclosure copy paul f handleman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries s paul f handleman sincerely
